Citation Nr: 0022476	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  96-13 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the February 1957 rating decision that denied service 
connection for bilateral defective vision contains clear and 
unmistakable error.  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1948 to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In June 1999, the Board issued a decision in which it found 
no clear and unmistakable error in the February 1957 rating 
decision.  The Board also found new and material evidence to 
reopen the claim and granted service connection for bilateral 
blindness.  The veteran appealed the unfavorable portion of 
the Board decision.  In December 1999, pursuant to a joint 
motion, the United States Court of Appeals for Veterans 
Claims vacated that portion of the Board decision and 
remanded the matter to the Board.  

In a March 2000 letter, the Board advised the veteran's 
representative that he had 90 days in which to submit 
additional evidence or argument to the Board.  The Board did 
not receive any additional evidence or argument.    


FINDINGS OF FACT

1.  In a February 1957 rating decision, the RO denied service 
connection for bilateral defective vision.  Although the RO 
notified the veteran of that decision, he did not initiate an 
appeal.  

2.  Evidence of record at the time of the February 1957 
rating decision shows that the veteran was diagnosed as 
having central retinal choroiditis of the right eye at 
separation from service in June 1952 and that he was 
diagnosed as having central, bilateral retinochoroiditis 
during the VA examination in January 1957.  


CONCLUSIONS OF LAW

1.  The February 1957 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302 (1999).

2.  The February 1957 rating decision contains clear and 
unmistakable error.  38 U.S.C. § 2310 (1952); 38 C.F.R. § 
3.105(a) (1999); 38 C.F.R. § 3.78 (1956).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.302 (1999).

Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).  

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensured, the error complained of cannot be clear and 
unmistakable. Id.

In order to find clear and unmistakable error in a prior 
adjudication, it must be determined (1) that either the 
correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and 
the law that existed at the time the prior decision was made, 
and (3) that, had the error not been made, the outcome would 
have been manifestly different.  Grover v. West, 12 Vet. App. 
109, 112 (1999); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  If clear and unmistakable error is 
established, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

In order to reasonably raise a claim of clear and 
unmistakable error, the claimant must provide some degree of 
specificity as to what the alleged error is.  In addition, 
the claimant must offer some persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error, unless it is the kind of error that, if true, 
would be clear and unmistakable on its face.  Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.  

A breach of the VA's duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  Baldwin, 13 Vet. App. 
at 7; Shockley v. West, 11 Vet. App. 208, 213 (1998); Caffrey 
v. Brown, 6 Vet. App. 377, 383-84 (1994).  In addition, mere 
disagreement as to how the facts were weighed or evaluated 
does not amount to a claim of clear and unmistakable error.  
Baldwin, 13 Vet. App. at 5; Shockley, 11 Vet. App. at 214; 
Russell, 3 Vet. App. at 313.     

In his April 1994 claim, the veteran argues that the February 
1957 rating decision is clearly and unmistakably erroneous 
because it failed to take into account the diagnosis found 
during the June 1952 discharge examination, as well as the 
diagnosis from the January 1957 VA examination, which were 
both of record at the time of the rating decision.       

A review of the February 1957 rating decision reveals that 
the RO reviewed the enlistment examination report, the 
service medical records, the separation examination report, 
and the VA examination report.  However, the RO only 
discussed findings from the various examination reports as to 
visual acuity.  There was no mention of the diagnosis of 
bilateral retinochoroiditis at separation from service or 
from the VA examination.  

The December 1948 enlistment examination report reflects 
findings of distant visual acuity of 20/200 bilaterally, 
correctable to 20/40 bilaterally.  There is no evidence of 
physical abnormality of the eye and no diagnosed 
ophthalmologic disorder.  The June 1952 separation 
examination report shows distant visual acuity of 20/200 
bilaterally, correctable to 20/200 bilaterally.  The physical 
findings included central retinal choroiditis of the right 
eye.  The report of the January 1957 VA special examination, 
which included the eyes, shows a diagnosis of bilateral, 
central retinochoroiditis, quiescent.     

Because the RO rating action refers to the examination 
reports, it is clear that the actual documents, and 
presumably all of the correct facts, were before the 
adjudicators at the time of the February 1957 rating 
decision.  However, it is plain that the RO failed to 
properly apply the law to those facts.  

The diagnosis of the same disorder during service and several 
years after service, without evidence that the disorder was 
present at enlistment, is sufficient evidence to warrant 
service connection under VA law and regulations in effect at 
the time of the rating decision.  See 38 U.S.C. 2310 (1952); 
38 C.F.R. § 3.77 (1956).  

It is the "permanent policy of the 
Veterans' Administration that service-
connection may be granted for any disease 
properly diagnosed after discharge from 
service when all of the evidence, 
including lay evidence and all of the 
evidence pertinent to the circumstances 
of service establishes under the usual 
rules, including resolution of reasonable 
doubt, that the disease was incurred in 
service.  The 1-year presumptive period 
is not intended to limit service-
connection in cases involving initial 
diagnosis at a later date when warranted 
by the evidence."  38 C.F.R. § 3.78 
(1956).

In the present case, bilateral retinochoroiditis was 
diagnosed after service, and was consistent with a diagnosis 
rendered during service.  Therefore, all of the evidence of 
record at the time of the February 1957 rating decision 
establishes that the disease was incurred in service.  
Accordingly, the Board finds that there is clear and 
unmistakable error in the February 1957 rating decision.  
38 C.F.R. § 3.105(a).  



ORDER

The February 1957 rating decision that denied service 
connection for bilateral defective vision was clearly and 
unmistakably erroneous. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

